Citation Nr: 0636916	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  04-04 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia




THE ISSUE

Entitlement to an increased evaluation for the service-
connected diabetes mellitus, currently rated as 40 percent 
disabling.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States








ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1960 to 
January 1976.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 RO rating 
decision that denied a  rating in excess of 20 percent for 
service-connected diabetes mellitus.  

In June 2005, the Board issued a decision granting a rating 
of 40 percent, while remanding the issue of a rating higher 
than 40 percent for further development.  

Inasmuch as a rating higher than 40 percent for the service-
connected diabetes mellitus is available, and inasmuch as a 
claimant is presumed to be maximum available benefit for a 
given disability, the claim for higher rating for diabetes 
mellitus, as reflected on the title page, remains viable on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In October 2005, the Board once again remanded the claim to 
the RO, via the Appeals Management Center (AMC), for further 
development.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The service-connected diabetes mellitus is shown to have 
been manifested by requirement of insulin more than once per 
day, restricted diet, and regulation of activities and 
productive of a disability picture that more nearly 
approximates that of episodes of hypoglycemic reactions 
requiring twice-a-month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  

3.  The veteran's diabetes mellitus is not manifested by at 
least three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  



CONCLUSION OF LAW

The criteria for the assignment of a rating of 60 percent for 
the service-connected diabetes mellitus are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.20, 4.120 
including Diagnostic Code 7913 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In November 2005, the AMC sent the veteran a letter informing 
him that in order to support a claim for higher evaluation 
for a service-connected disability, the evidence must show 
that the disability had become worse; the AMC sent a follow-
up letter in January 2006 stating the same.  The veteran had 
an opportunity to respond prior to the issuance of the July 
2006 SSOC.  

In September 2006, the RO sent a letter to the veteran 
informing him that the file was being returned to the Board 
for review, but that he could still submit any additional 
evidence directly to the Board.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the letters cited above satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The November 2005 and January 2006 letters advised the 
veteran that VA is responsible for getting relevant records 
from any Federal agency (including military, VA and Social 
Security records) and that VA would make reasonable efforts 
to obtain records on the veteran's behalf from non-Federal 
entities (including private hospitals, state and local 
governments, and employers) if provided appropriate 
authorization to do so.  

The letters listed the evidence newly received by VA and 
informed the veteran about what specific evidence was still 
required to show entitlement to increased rating for the 
service-connected diabetes mellitus (i.e., medical statements 
showing the severity of the disability and/or lay statements 
from persons able to provide firsthand observation of the 
severity of the disability).  

Both letters specifically advised the veteran, "If there is 
any other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
meeting the VCAA's notice requirements were provided to the 
veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded opportunity to submit such information and/or 
evidence.  

Following the issuance of the January 2006 letter, which 
completed VA's notice requirements and corrected any 
deficiencies in prior notice letters, the veteran was 
afforded an opportunity to present information and/or 
evidence pertinent to the appeal before the file was returned 
to the Board.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the SOC of January 2004 and the 
SSOCs of July 2005 and July 2006; this suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, which has 
not been expressly done.  The Board's action below grants an 
increased rating but does not assign an effective date; 
hence, there is no possibility of prejudice under the notice 
requirements of Dingess as regards a claim for increased 
rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having records that 
should be obtained before the claims are adjudicated.  The 
veteran has been afforded appropriate VA medical examinations 
in support of his claim.  

The veteran has also been advised of his entitlement to 
testify personally before the RO and/or before the Board in 
regard to the claims on appeal, but he has not chosen to 
participate in such a hearing.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased rating 
for diabetes mellitus.  


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The rating for the veteran's disability has been assigned 
under 38 C.F.R. § 4.120, Diagnostic Code (DC) 7913.  The 
rating criteria for DC 7913 are as follows.  

A rating of 40 percent may be assigned for diabetes requiring 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities).  

A rating of 60 percent may be assigned for diabetes requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice-a-month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  

A rating of 100 percent may be assigned for diabetes 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  

Per the rating criteria of DC 7913, compensable complications 
of diabetes are rated separately unless they are part of the 
criteria used to support a 100 percent evaluation, while 
noncompensable complications are considered part of the 
diabetic process.  See 38 C.F.R. § 4.120, DC 7913, Note (1).  

In this case, the Board notes that the veteran has secondary 
service connection, separately evaluated, for the following 
disabilities: peripheral diabetic neuropathy with 
hypertension (rated as 30 percent disabling from January 22, 
2003); non-proliferative diabetic retinopathy with cataracts 
(rated as 10 percent disabling from January 7, 2000); 
peripheral neuropathy of the left and right lower extremities 
(each rated as 10 percent disabling from May 6, 2003); and, 
amputation of the right great toe (rated as 10 percent 
disabling from August 23, 2003).  Since these disorders are 
separately compensated, the Board will not consider those 
symptoms in rating the underlying diabetes mellitus.  

The veteran underwent a VA diabetes mellitus examination in 
June 2005.  The examiner noted that the veteran currently 
needed insulin more than once per day, and that a side-effect 
of his medication was hypoglycemic attacks on a weekly basis.  
There was no record of hospitalization for diabetic 
complications.  The veteran was required to eat a restrictive 
diet and avoid strenuous activities. 

The examiner notes no cardiac, neurovascular, genitourinary, 
or dermatological complications of diabetes mellitus on 
examination.  

The examiner noted the following complications of diabetes on 
examination: peripheral vascular disease of the lower 
extremities, cataracts, and amputation of the right great 
toe.  As these are separately compensable, those symptoms are 
not considered in the disability rating for the underlying 
diabetes mellitus.  

The examiner also noted gastrointestinal complications of 
diabetes mellitus (nausea, diarrhea, and delayed gastric 
emptying) and diabetic nephropathic symptoms (medication to 
protect the kidneys) that are not separately compensable.  
The examiner also noted diabetic-related edema of the legs 
below the knees, and noted that both femoral arteries in the 
groin were feeble on palpation with systolic bruit over the 
left groin.  

The examiner noted that there was no persistent weight loss.  
The examiner recommended a change in the type of insulin, and 
stated that the veteran would benefit from twice-monthly 
follow-up visits initially for short duration until stability 
ensued.  
  
The Board finds that the VA examination cited above shows 
that the veteran's symptoms more closely approximate the 
criteria for the next higher (60 percent) rating; i.e., 
requirement of insulin more than once per day, restricted 
diet, and regulation of activities with episodes of 
hypoglycemic reactions requiring twice-a-month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  

Accordingly, considering the above, the Board finds that the 
criteria for a 60 percent rating for his service-connected 
diabetes mellitus are met.  

However, no higher rating is warranted.  As noted above, the 
next higher (100 percent rating) may be assigned when the 
diabetes requires at least three hospitalizations per year or 
weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  None of those 
additional factors are demonstrated in this case.  

The Board accordingly finds that a rating of 60 percent, but 
not more, is warranted for service-connected diabetes 
mellitus.  



ORDER

An increased rating of 60 percent for the service-connected 
diabetes mellitus is granted, subject to the law and 
regulations governing the payment of monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


